Citation Nr: 1235144	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-03 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for Dupuytren's contraction of the hands.

3.  Entitlement to service connection for epididymitis.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to service connection for head trauma.

7.  Entitlement to service connection for Agent Orange exposure.

8.  Entitlement to service connection for carpal tunnel syndrome of the hands.

9.  Entitlement to service connection for low back pain.

10.  Entitlement to service connection for left hip pain.

11.  Entitlement to service connection for a cervical spine disorder.

12.  Entitlement to service connection for a left knee disorder.

13.  Entitlement to service connection for a right knee disorder.

14.  Entitlement to service connection for bilateral tendonitis.

15.  Entitlement to service connection for a right ankle disorder.

16.  Entitlement to service connection for torn ligaments of the legs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1966 to May 1994.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a September 2006 RO decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2012, the Veteran testified during a Board hearing in San Antonio, Texas, before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  The case was held open for 60 days in order to allow the Veteran adequate opportunity to submit additional information, and evidence pertinent to the matters on appeal was received contemporaneously with the Veteran's May 2012 Board hearing.  The Veteran has waived initial RO consideration of this evidence.  Additional evidence was received in May 2012 and August 2012, and the Veteran has also waived initial RO consideration of this evidence.

The issues of entitlement to service connection for a left knee disorder, right knee disorder, and a right ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an October 2011 statement, and as confirmed at the May 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that withdrawal of appeal of the issues of entitlement to service connection for sinusitis, Dupuytren's contraction of the hands, epididymitis, asthma, bronchitis, head trauma, Agent Orange exposure, and carpal tunnel syndrome of the hands is requested.

2.  The Veteran sustained a low back injury in service.

3.  Symptoms of a low back disorder were not chronic in service.

4.  Reports of symptoms of a low back disorder have not been continuous since service separation.

5.  Low back arthritis was not present within one year of separation from service.

6.  The Veteran's currently diagnosed low back disability is related to active service.

7.  The Veteran did not sustain a left hip injury or disease in service.

8.  Symptoms of a left hip disorder were not chronic in service.

9.  Reports of symptoms of a left hip disorder have not been continuous since service.

10.  Left hip arthritis was not present within one year of separation from service.

11.  The Veteran's currently diagnosed left hip disability is related to active service.

12.  The Veteran did not sustain a cervical spine injury or disease in service.

13.  Symptoms of a cervical spine disorder were not chronic in service.

14.  Reports of symptoms of a cervical spine disorder have not been continuous since service.

15.  Cervical spine arthritis was not present within one year of separation from service.

16.  The Veteran's currently diagnosed cervical spine disability is not related to active service.

17.  The Veteran did not sustain an injury or disease related to tendonitis in service.

18.  Symptoms of tendonitis were not chronic in service.

19.  Symptoms of tendonitis have not been continuous since service.

20.  The Veteran does not have a currently diagnosed tendonitis disability related to active service.

21.  The Veteran did not sustain an injury or disease related to torn ligaments in service.

22.  Symptoms of torn ligaments were not chronic in service.

23.  Symptoms of torn ligaments have not been continuous since service.

24.  The Veteran does not have a currently diagnosed torn ligaments disability related to active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of entitlement to service connection for sinusitis, Dupuytren's contraction of the hands, epididymitis, asthma, bronchitis, head trauma, Agent Orange exposure, and carpal tunnel syndrome of the hands have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, low back degenerative joint disease was incurred in active service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, left hip degenerative joint disease was incurred in active service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2011).

4.  A cervical spine disability was not incurred in active service, and incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2011).

5.  Bilateral tendonitis was not incurred in the Veteran's active service.  
38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

6.  Torn ligaments of the legs was not incurred in the Veteran's active service.  
38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has indicated, in an October 2011 statement, and at his May 2012 Board hearing, a desire to withdraw the issues of entitlement to service connection for sinusitis, Dupuytren's contraction of the hands, epididymitis, asthma, bronchitis, head trauma, Agent Orange exposure, and carpal tunnel syndrome of the hands; hence, there remain no allegations of error of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies in this case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in September 2005, February 2006, March 2006, May 2006, and July 2006 the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the March 2006 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

During the May 2012 Board hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony, and specifically advised the Veteran (hearing transcript, page 25) that a medical opinion relating the disabilities to service was missing.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Duty to Assist

As noted in a September 2006 RO memorandum, not all of the Veteran's service treatment records from November 1986 to May 1994 are of record.  In light of the absence of service medical records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA medical records and private records have been obtained.  The Veteran has undergone a VA examination (in September 2008) that has addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate.  The VA examiner elicited information concerning the Veteran's military service, considered the pertinent evidence of record, and provided supporting rationale for the opinions rendered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met because there is sufficient competent medical evidence of record to decide the claims.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  For these reasons, the Board finds that VA's duties to notify and assist are met.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases such as arthritis to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through the senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F. 3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Low Back Pain

The Veteran contends that he has a low back disorder as a result of a 1972 bicycle accident when he was hit by a truck during service.  The Veteran also asserts that his low back disorder may have resulted from making numerous parachute jumps during service.

After a review of the evidence, the Board finds that the Veteran sustained a low back injury in service, but symptoms of a low back disorder were not chronic in service.  An April 1972 service treatment record shows that the Veteran had a contusion in the lumbar area following a bicycle accident.  The Veteran was prescribed aspirin and told to rest.  As revealed in a February 1987 report of medical history, the Veteran denied recurrent back pain.

The Board further finds that the evidence is in equipoise on the question of whether the currently diagnosed low back disability is related to active service.  In the September 2008 VA examination report, the VA examiner opined unfavorably that the Veteran's low back arthritis was not likely related to his military injury in 1972.  In a July 2012 report, a private examiner opined favorably that the Veteran's low back disability was likely related to repeated trauma over the 20 year career, which included numerous parachute jumps.  The Board is unable to distinguish these opinions, and, in such cases, will resolve doubt in the Veteran's favor on the question of nexus of current low back disability to service.  Resolving reasonable doubt in the Veteran's favor, service connection for low back degenerative joint disease is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for a Left Hip Disorder

The Veteran contends that he has a left hip disorder as a result of a 1972 bicycle accident when he was hit by a truck during service.  The Veteran also asserts that his left hip disorder may have resulted from making numerous parachute jumps during service.

After a review of the evidence, the Board finds that the Veteran did not sustain a left hip injury or disease during  service, and that symptoms of a left hip disorder were not chronic in service.  Service treatment records do not demonstrate report or findings of left hip injury or disease, left hip complaints, diagnosis, or treatment of left hip disorder.  

The Board also finds that symptoms of a left hip disorder were not continuous after service.  Records do not show that reports of left hip symptoms or treatment for left hip disorder have been continuous since service. 

The Board does find that the evidence is in equipoise on the question of whether the currently diagnosed left hip degenerative joint disease is related to active service.  In a 2012 report, the Veteran's private examiner essentially opined that the Veteran's left hip degenerative joint disease was likely related to repeated trauma over his 20 year career, which included numerous parachute jumps.  Resolving doubt in the Veteran's favor, service connection for left hip degenerative joint disease is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Cervical Spine Disorder

The Veteran contends that he has a cervical spine disorder as a result of a 1972 bicycle accident when he was hit by a truck during service.  The Veteran also asserts that the cervical spine disability may have resulted from making numerous parachute jumps during service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a cervical spine injury or disease in service, and that symptoms of a cervical spine disorder were not chronic in service.  In short, the service treatment records do not demonstrate cervical spine complaints, findings, diagnosis, or treatment, or even the presence of symptoms of a chronic cervical spine disorder.  The evidence in this case includes a February 1987 over 40 examination report, conducted after the Veteran's 1972 service vehicle accident.  The February 1987 service separation examiner's review of the history is negative for any reports of symptoms of a neck or cervical spine injury.  The February 1987 service separation clinical findings by the examiner revealed no cervical spine abnormality.

The Board next finds that the weight of the evidence demonstrates that symptoms of a cervical spine disorder have not been continuous since service.  As indicated, at the February 1987 over-40 service examination, the Veteran did not report any cervical spine disorder symptoms, and his spine and neck were clinically evaluated as normal.  Following service separation in May 1994, the evidence of record shows no complaints, diagnosis, or treatment for any cervical spine disorder until September 2008.  The absence of post-service complaints, findings, diagnosis, or treatment after service for many years until September 2008, is one factor, considered in addition to the other factors stated in this decision, which tends to weigh against a finding of continuous symptoms of a cervical spine disorder after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

While the Veteran is competent to state that he had cervical spine symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of a cervical spine injury in service, chronic cervical spine disorder symptoms in service, and continuous cervical spine disorder symptoms since service, made in the context of the August 2005 claim for service connection (disability compensation) for a cervical spine disorder, are outweighed by the other, more contemporaneous, lay and medical evidence of record that shows that the Veteran did not sustain a cervical spine injury in service, did not experience chronic symptoms of cervical spine disorder, and did not experience continuous post-service symptoms of cervical spine disorder.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed cervical spine disorder is not related to his active service.  In the September 2008 VA joints examination, the VA examiner opined that, based on the evidence of record, the cervical spine disorder was less likely than not related to military service.  The September 2008 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file, including the Veteran's own reported histories and complaints, and fully articulated the opinion.  Significantly, the September 2008 VA examiner's opinion is uncontradicted.

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, while the Veteran is competent to report cervical spine pain, and the Board further acknowledges that the Veteran served as a combat medic, the evidence does not show that even as a combat medic he is competent to diagnose arthritis or relate the diagnosis to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The diagnosis of arthritis is not based on symptoms of joint pain alone, but on the use and interpretation of X-ray or other imaging technology. 

To the extent that the Veteran may be claiming that his cervical spine arthritis is the result of combat, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not obviate the requirement that a veteran must submit medical evidence of a causal relationship between his cervical spine arthritis and service.  Libertine v. Brown, 
9 Vet. App. 521, 524 (1996).  That is, even acknowledging combat status, there still must be satisfactory evidence of a relationship between his service and the cervical spine disorder on appeal.  In this case, the evidence does not support a finding of nexus of current cervical spine disorder to the in-service combat.  

The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for cervical spine disorder.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Tendonitis and Torn Ligaments of the Legs

The Veteran contends that he has tendonitis and torn ligaments of the legs as a result of his military service.  The Veteran has provided little or no information as to the nature of these claims.

After reviewing the evidence, the Board finds that the Veteran did not sustain an injury or disease related to tendonitis or torn ligaments of the legs in service, and that symptoms of these claimed disorders were not chronic in service.  Service treatment records do not demonstrate injury, complaints, treatment, or diagnoses of tendonitis or torn ligaments of the legs.  

The Board can find no indication that the Veteran has been diagnosed with tendonitis or torn ligaments of the legs, and no such disability was noted on the September 2008 VA examination or in the private medical records submitted by the Veteran.  As a service connection claim requires, at a minimum, competent evidence of a current disability, the Board finds that a preponderance of the evidence is against the claim for service connection for tendonitis and torn ligaments of the legs.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Reports of pain do not equate to a diagnosis of current disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing leg pain during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson, 581 F.3d 1313; Jandreau, 492 F.3d 1372.  While the Board has found the Veteran's complaints to be credible, there is no indication that the Veteran has the necessary medical training and competency to diagnose orthopedic disabilities.  See Jandreau at 1372.

To the extent that the Veteran may be claiming that his cervical spine, tendonitis, and torn ligaments of the legs are the result of combat, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not obviate the requirement that a veteran must submit medical evidence of a causal relationship between his disability on appeal and service.  Libertine, 9 Vet. App. 521, 524.  

Even acknowledging combat status, there still must be satisfactory evidence of a relationship between his service and the claimed cervical spine, tendonitis, and torn ligaments of the legs disorders on appeal.  In this case, the evidence does not support a finding of nexus of current any of these disorders to the in-service combat. 


ORDER

The appeal of the issues of entitlement to service connection for sinusitis, Dupuytren's contraction of the hands, epididymitis, asthma, bronchitis, head trauma, Agent Orange exposure, and carpal tunnel syndrome are dismissed.

Service connection for low back degenerative joint disease is granted.

Service connection for left hip degenerative joint disease is granted.

Service connection for a cervical spine disorder is denied.

Service connection for bilateral tendonitis is denied.

Service connection for torn ligaments of the legs is denied.


REMAND

Left Knee, Right Knee, and Right Ankle Disorders

In September 2008 the Veteran underwent a VA orthopedic examination.  While that VA examiner noted that the Veteran had a normal left and right knee, a private medical record received in May 2012 indicated that the Veteran had degenerative joint disease of the knees.  Additionally, in July 2012, the Veteran's private examiner suggested that the Veteran's "orthopedic impairments" were related to his military service.  Based on the foregoing, the Board finds that the Veteran should be afforded another VA examination to further assist in determining whether his bilateral knee degenerative joint disease is related to his military service.

The Veteran also asserts that he has a right ankle disability as a result of playing racquetball during service.  At the May 2012 Board hearing (hearing transcript, pages 16, 24) he appeared to indicate that his noting of broken bones during service in 1979 was in reference to his right ankle.

Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine whether his right ankle and knee disorders are related to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the issues of entitlement to service connection for a left knee disorder, a right knee disorder, and a right ankle disorder are REMANDED for the following action:

1.  The AOJ should request all VA treatment (medical) records (not already of record) from November 2006 to the present and associate them with the Veteran's claims file (or Virtual VA file).

2.  The Veteran should be scheduled for the appropriate VA examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide the following opinion: 

Is it at least as likely as not that any current diagnosed left or right knee or right ankle disability began in service or is related to service?

The examiner should provide an explanation (reasons) for the opinion.

3.  The AOJ should then readjudicate the issues of service connection for a left knee disorder, a right knee disorder, and a right ankle disorder.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


